KELLEY, Justice.
This is an extradition proceeding. In response to a petition by the governor of the State of North Dakota, the governor of this state has issued a rendition warrant for the surrender of petitioners to North Dakota authorities for trial on felony charges alleging that they committed the crime of theft on November 2, 1981, in Williston. This combined appeal by petitioners is from the denial of habeas corpus. The issues raised on appeal are (1) whether the extradition documents are in proper form, (2) whether petitioners proved their absence from North Dakota at the time of the theft, and (3) whether the record supports the determination that petitioner Grey is one of the two persons named in the requests for extradition. Cases bearing on the issues raised include: Michigan v. Doran, 439 U.S. 282, 99 S.Ct. 530, 58 L.Ed.2d 521 (1978); State ex rel. Rhodes v. Omodt, 300 Minn. 129, 218 N.W.2d 461 (1974); State ex rel. Wagner v. Hedman, 292 Minn. 358, 195 N.W.2d 420 (1972); State v. Limberg, 274 Minn. 31, 142 N.W.2d 563 (1966); State ex rel. Gegenfurtner v. Granquist, 271 Minn. 207, 135 N.W.2d 447 (1965); Dietz v. Leach, 607 P.2d 993 (Colo.1980). Our examination of these cases and of the record satisfies us that the district court properly denied habeas corpus.
Affirmed.